





Exhibit 10.1
TWELFTH AMENDMENT TO CREDIT AGREEMENT

THIS TWELFTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is entered into as
of May 8, 2020, among LONESTAR RESOURCES AMERICA INC., a Delaware corporation
(“Borrower”), the Guarantors party hereto, CITIBANK, N.A., a national banking
association, as administrative agent (in such capacity, the “Administrative
Agent”) and as issuing bank (in such capacity, the “Issuing Bank”), and the
other financial institutions executing this Agreement.
R E C I T A L S
A.The Borrower, the financial institutions party thereto from time to time (the
“Lenders”), the Issuing Bank, and Administrative Agent are parties to that
certain Credit Agreement dated as of July 28, 2015, as amended or otherwise
modified by a Limited Consent and Waiver dated as of October 7, 2015, a First
Amendment to Credit Agreement dated as of April 29, 2016, a Second Amendment to
Credit Agreement dated as of May 19, 2016, a Third Amendment to Credit Agreement
dated as of July 22, 2016, a Fourth Amendment to Credit Agreement dated as of
November 23, 2016, a Fifth Amendment to Credit Agreement and Limited Waiver
dated as of December 29, 2016, a Sixth Amendment and Joinder to Credit Agreement
dated as of June 15, 2017, a Limited Waiver, Borrowing Base Redetermination
Agreement, Amendment No. 7 to Credit Agreement dated as of January 4, 2018,
Borrowing Base Redetermination Agreement and Amendment No. 8 to Credit Agreement
dated as of May 24, 2018, a Consent Agreement dated as of September 28, 2018, a
Ninth Amendment and Joinder to Credit Agreement dated as of November 15, 2018, a
Borrowing Base Redetermination and Tenth Amendment to Credit Agreement dated as
of June 17, 2019, and a Limited Waiver and Eleventh Amendment to Credit
Agreement dated as of April 7, 2020 (as so amended or otherwise modified and as
may be further amended or otherwise modified from time to time, including,
without limitation, by this Agreement, the “Credit Agreement”).
B.    Subject to the terms and conditions set forth herein, on the Agreement
Effective Date, the parties hereto wish to make certain amendments to the Credit
Agreement, as set forth below.
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1.    Same Terms.
(a)    All terms used herein which are defined in the Credit Agreement shall
have the same meanings when used herein, unless the context hereof otherwise
requires or provides. In addition, (i) all references in the Loan Documents to
the “Agreement” shall mean the Credit Agreement as the same shall hereafter be
amended or otherwise modified from time to time, and (ii) all references in the
Loan Documents to the “Loan Documents” shall mean the Loan Documents as the same
shall hereafter be amended or otherwise modified from time to time.
(b)    Section 1.04 of the Credit Agreement is hereby incorporated herein
mutatis mutandis.




TWELFTH AMENDMENT – Page 1

--------------------------------------------------------------------------------




2.    Amendments to Credit Agreement. Subject to the terms of this Agreement and
in reliance on the representations, warranties, covenants and agreements
contained in this Agreement, as of the Agreement Effective Date, the following
amendments to the Credit Agreement shall be made:
(a)    Section 1.02 of the Credit Agreement (Certain Defined Terms) is hereby
amended by adding the following new definitions in appropriate alphabetical
order therein:
"CARES Act – Title I" means Title I of the Coronavirus Aid, Relief and Economic
Security Act, as amended (including any successor thereto), and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, regardless of the date
enacted, adopted, issued or implemented.


"CARES Debt" has the meaning set forth in Section 9.02(k).


"CARES Forgiven Debt" means that portion of the CARES Debt that has been finally
determined by the lender of the CARES Debt (and, to the extent required, the
U.S. Small Business Administration) to be eligible for forgiveness pursuant to
the provisions of the CARES Act- Title I; provided that such determination has
been made on or before the date that is six (6) months after the date of
incurrence of the CARES Debt.


"CARES Forgiveness Date" means five (5) Business Days after the date that the
Borrower obtains a final determination by the lender of the CARES Debt (and, to
the extent required, the U.S. Small Business Administration) regarding the
amount of CARES Debt that will be forgiven pursuant to the provisions of the
CARES Act - Title I; provided that if such date is after the date that is six
(6) months after the date of incurrence of the CARES Debt, the full amount of
the CARES Debt will be deemed not eligible to be forgiven.


(b)    Section 1.02 of the Credit Agreement (Certain Defined Terms) is hereby
amended by amending and restating the definition of “Consolidated Cash Balance”
in its entirety as follows:
"Consolidated Cash Balance" means, at any time, the aggregate amount of cash and
cash equivalents, marketable securities, treasury bonds and bills, certificates
of deposit, investments in money market funds and commercial paper, in each case
held by the Borrower and its Consolidated Subsidiaries, with the exception of
(a) royalty payable funds kept in separate bank accounts in Lonestar Operating,
LLC and T-N-T Operating, Inc. and (b) the proceeds of CARES Debt.


(c)    Section 1.02 of the Credit Agreement (Certain Defined Terms) is hereby
amended by making the following changes to the definition of “Total Debt”
therein: (i) deleting the word “and” at the end of clause (ii), (ii) replacing
the period at the end of clause (iii) with “, and”, and (iii) inserting the
following new clause (iv) at the end of such definition:
(iv) the CARES Forgiven Debt (but shall include any CARES Debt that is not CARES
Forgiven Debt).




TWELFTH AMENDMENT – Page 2

--------------------------------------------------------------------------------




(d)    Article VII of the Credit Agreement (Representations and Warranties) is
hereby amended by adding the following new Section 7.27 at the end of such
Article as follows:
Section 7.27 CARES Debt. The Borrower has determined in good faith that it is
eligible to apply as a borrower under the Paycheck Protection Program of the
CARES Act – Title I, including the application of the U.S. Small Business
Administration affiliation rule, and has taken into consideration in making such
determination the Interim Final Rule and FAQ #31 issued by the U.S. Small
Business Administration, respectively, on April 23 and 24, 2020, which provides,
among other things that the current economic uncertainty makes the loan request
necessary to support the ongoing operations of the Borrower and its Subsidiaries
taking into account their current business activity and their ability to access
other sources of liquidity sufficient to support their ongoing operations in a
manner that is not significantly detrimental to the business.


(e)    Article VIII of the Credit Agreement (Affirmative Covenants) is hereby
amended by adding the following new Section 8.20 at the end of such Article as
follows:
Section 8.20 CARES Debt.


(a) The Loan Parties shall provide to the Administrative Agent copies of the
definitive loan documentation for CARES Debt promptly upon execution and
delivery thereof by the parties, together with a reasonably detailed estimate of
the amount of Cares Debt that the Loan Parties reasonably anticipate will be
subject to forgiveness pursuant to the provisions of the CARES Act – Title I.


(b)    The Loan Parties shall timely (and, in any event, not later than thirty
(30) days (or such longer period as may be agreed by the Administrative Agent)
after the seven-week anniversary of the initial incurrence thereof) submit all
applications and required documentation necessary or desirable for the lender of
the CARES Debt and/or the U.S. Small Business Administration to make a
determination regarding the amount of the CARES Debt that is eligible to be
forgiven.


(c)    The Loan Parties shall provide to the Administrative Agent copies of any
amendments, modifications, waivers, supplements or consents executed and
delivered with respect to the CARES Debt promptly upon execution and delivery
thereof, and copies of any notices of default received by any Loan Party with
respect to the CARES Debt.


(d)    The Loan Parties shall (i) use all of the proceeds of the CARES Debt
solely for purposes expressly permitted by the CARES Act – Title I and (ii) use
commercially reasonable efforts to conduct their business in a manner that
maximizes the amount of the CARES Debt that is forgiven. Without limiting the
foregoing, the Loan Parties shall cause the proceeds of the CARES Debt to be
deposited into a deposit account that does not sweep funds for the purposes of
satisfying any Obligations or any other Indebtedness, and shall ensure that the
proceeds of the CARES Debt are not used to repay other Indebtedness.




TWELFTH AMENDMENT – Page 3

--------------------------------------------------------------------------------




(e)    On the CARES Forgiveness Date, the Loan Parties shall deliver to the
Administrative Agent a certificate of an Authorized Officer of the Loan Parties
certifying as to the amount of the CARES Debt that will be forgiven pursuant to
the provisions of the CARES Act – Title I, together with a reasonably detailed
description thereof, all in form reasonably satisfactory to the Administrative
Agent.


(f)    Section 9.02(k) of the Credit Agreement (Debt) is hereby restated in its
entirety as follows:
(k)    unsecured Debt in an aggregate principal amount not to exceed $2,200,000
(the “CARES Debt Cap”) advanced by (i) any Governmental Authority (including the
U.S. Small Business Administration) or any other Person acting as a financial
agent of a Governmental Authority or (ii) any other Person to the extent such
Debt under this clause (ii) is guaranteed by a Governmental Authority (including
the U.S. Small Business Administration), in each case under clauses (i) and
(ii), pursuant to the CARES Act – Title I (such unsecured Debt, the “CARES
Debt”); provided that, unless otherwise approved by the Administrative Agent (A)
no Event of Default shall have occurred and be continuing at the time of
incurrence thereof and (B) CARES Debt shall (1) be used by the Loan Parties and
their Subsidiaries solely for purposes permitted under the CARES Act - Title I,
(2) have a maturity date not less than two (2) years after the date of
incurrence of the CARES Debt, (3) bear interest at a rate not greater than one
percent (1%) per annum, (4) not require any payments of principal prior to its
stated maturity and (5) otherwise have terms customary for loans made pursuant
to the CARES Act - Title I (taken as a whole); provided further that on the
CARES Forgiveness Date, (x) the CARES Debt Cap shall automatically and without
further action be reduced by the amount of the CARES Debt that is not eligible
to be forgiven under the CARES Act - Title I and (y) the portion of the CARES
Debt not eligible to be forgiven must, if still outstanding, be permitted under
Section 9.02(i); and


3.    Conditions Precedent. The obligations and agreements of the Lenders as set
forth in this Agreement are subject to the satisfaction (in form and substance
satisfactory to the Administrative Agent), unless waived in writing by
Administrative Agent and each Lender, of each of the following conditions (the
date of such satisfaction or waiver of all conditions precedent, the “Agreement
Effective Date”):
(a)    Agreement. The Administrative Agent shall have received executed
counterparts of this Agreement from duly authorized officers of each of the
Borrower and the Guarantors, the Administrative Agent, the Issuing Bank, and the
Majority Lenders.
(b)    CARES Debt Documents. The Loan Parties shall have provided to the
Administrative Agent a copy of their application for the CARES Debt and all
related documentation.
(c)    Fees and Expenses. The Administrative Agent shall have received payment
of all fees and expenses due to the Arranger and the Administrative Agent, in
each case, in connection with this Agreement and the Credit Agreement and, in
the case of expenses and legal fees, to the extent invoiced in reasonable detail
at least two (2) Business Days prior to the Agreement Effective Date (except as
otherwise reasonably agreed by the Borrower).


TWELFTH AMENDMENT – Page 4

--------------------------------------------------------------------------------




(d)    Representations and Warranties. On and as of the Agreement Effective
Date, after giving effect to this Agreement and the transactions contemplated
hereby, the representations and warranties of the Borrower and the Guarantors
set forth in the Credit Agreement and in the other Loan Documents shall be true
and correct in all material respects (without duplication of materiality),
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, on and as of the Agreement Effective
Date, such representations and warranties shall continue to be true and correct
in all material respects (without duplication of materiality) as of such
specified earlier date.
4.    Certain Representations. Each Loan Party represents and warrants that, as
of the Agreement Effective Date: (a) each Loan Party has full power and
authority to execute this Agreement, and this Agreement constitutes the legal,
valid and binding obligation of each Loan Party enforceable in accordance with
its terms, except as enforceability may be limited by general principles of
equity and applicable bankruptcy, insolvency, reorganization, moratorium, and
other similar laws affecting the enforcement of creditors’ rights generally; and
(b) no authorization, approval, consent or other action by, notice to, or filing
with, any Governmental Authority or other Person is required for the execution,
delivery and performance by each Loan Party of this Agreement. In addition, each
Loan Party represents that after giving effect to this Agreement and the
transactions contemplated hereby all representations and warranties of the
Borrower and the Guarantors set forth in the Credit Agreement and in the other
Loan Documents shall be true and correct in all material respects (without
duplication of materiality) on and as of the Agreement Effective Date, except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the Agreement Effective Date, such
representations and warranties shall continue to be true and correct in all
material respects (without duplication of materiality) as of such specified
earlier date.
5.    Reaffirmation of Security Documents. Each Loan Party (a) reaffirms the
terms of and its obligations (and the security interests granted by it) under
each Security Instrument to which it is a party, and agrees that each such
Security Instrument will continue in full force and effect to secure the
Obligations as the same may be amended, supplemented, or otherwise modified from
time to time, and (b) acknowledges, represents, warrants and agrees that the
Liens and security interests granted by it pursuant to the Security Instruments
are valid, enforceable and subsisting and create a security interest to secure
the Obligations.
6.    Reaffirmation of the Guaranty. Each Guarantor hereby ratifies, confirms,
acknowledges and agrees that its obligations under the Guaranty Agreement are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Obligations, as
such Obligations as the same may be amended, supplemented, or otherwise modified
from time to time, and its execution and delivery of this Agreement does not
indicate or establish an approval or consent requirement by such Guarantor under
the Guaranty Agreement, in connection with the execution and delivery of
amendments, consents or waivers to the Credit Agreement or any of the other Loan
Documents.
7.    No Further Amendments. Except as previously amended in writing or as
modified hereby, the Credit Agreement shall remain unchanged and all provisions
shall remain fully effective between the parties.
8.    Acknowledgments and Agreements; Release. Borrower and the other Loan
Parties acknowledge that on the date hereof all outstanding Obligations are
payable in accordance with their terms, and each Loan Party (a) waives any
defense, offset, counterclaim or recoupment with respect thereto and
(b) releases and discharges Administrative Agent and Lenders and their officers,
directors, employees, agents,


TWELFTH AMENDMENT – Page 5

--------------------------------------------------------------------------------




shareholders, affiliates and attorneys (the “Released Parties”) from any and all
obligations, indebtedness, liabilities, claims, rights, causes of action or
other demands whatsoever, whether known or unknown, suspected or unsuspected, in
law or equity, which Borrower ever had, now has or claims to have or may have
against any Released Party arising prior to the Agreement Effective Date and
from or in connection with the Loan Documents or the transactions contemplated
thereby, except those resulting from the gross negligence or willful misconduct
of the Released Party, as determined by final non-appealable order of a court of
competent jurisdiction. Borrower, Administrative Agent, Issuing Bank, and each
Lender do hereby adopt, ratify and confirm the Credit Agreement and acknowledge
and agree that the Credit Agreement is and remains in full force and effect.
Borrower acknowledges and agrees that its liabilities and obligations under the
Credit Agreement and under the other Loan Documents, are not impaired in any
respect by this Agreement. Any breach of any representations, warranties and
covenants under this Agreement shall be an Event of Default under the Credit
Agreement (subject to applicable notice and cure periods as set forth in the
Credit Agreement).
9.    Limitation on Agreements. The agreements set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Credit Agreement
or any of the Loan Documents, or (b) to prejudice any right or rights that
Administrative Agent now has or may have in the future under or in connection
with the Credit Agreement and the other Loan Documents or any of the other
documents referred to herein or therein. This Agreement shall constitute a Loan
Document for all purposes.
10.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Agreement, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or by
e-mail “PDF” copy shall be effective as delivery of a manually executed
counterpart of this Agreement.
11.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Credit Agreement.
12.    Invalidity. In the event that any one or more of the provisions contained
in this Agreement shall be held invalid, illegal or unenforceable in any respect
under any applicable Governmental Requirement, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.
13.    Incorporation of Certain Provisions by Reference. THIS AGREEMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS. The other provisions of
Section 12.09 of the Credit Agreement captioned “Governing Law; Jurisdiction;
Consent to Service of Process; Waiver of Jury Trial” are incorporated herein by
reference for all purposes.
14.    Entirety, Etc. THIS AGREEMENT AND ALL OF THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


TWELFTH AMENDMENT – Page 6

--------------------------------------------------------------------------------




[This space is left intentionally blank. Signature pages follow.]


TWELFTH AMENDMENT – Page 7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date and year first above written.
BORROWER:


LONESTAR RESOURCES AMERICA INC.




By: /s/ Frank D. Bracken, III            
Name:    Frank D. Bracken, III
Title:    Chief Executive Officer




GUARANTORS:


ALBANY SERVICES L L C
AMADEUS PETROLEUM INC.
T-N-T ENGINEERING, INC.




Each By: /s/ Frank D. Bracken, III        
Name:    Frank D. Bracken, III
Title:    President




EAGLEFORD GAS, LLC
EAGLEFORD GAS 2, LLC
EAGLEFORD GAS 3, LLC
EAGLEFORD GAS 4, LLC
EAGLEFORD GAS 5, LLC
EAGLEFORD GAS 6, LLC
EAGLEFORD GAS 7, LLC
EAGLEFORD GAS 8, LLC
EAGLEFORD GAS 10, LLC
EAGLEFORD GAS 11, LLC
LONESTAR OPERATING, LLC
LONESTAR RESOURCES, INC.
POPLAR ENERGY, LLC
LA SALLE EAGLE FORD GATHERING LINE LLC
LONESTAR BR DISPOSAL LLC




Each By: /s/ Frank D. Bracken, III        
Name:    Frank D. Bracken, III
Title:    Chief Executive Officer




TWELFTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT/ISSUING BANK:


CITIBANK, N.A.,
as Administrative Agent and Issuing Bank




By: /s/ David M. Wollin            
Name:    David M. Wollin
Title:    Senior Vice President




LENDERS:


CITIBANK, N.A., as a Lender




By: /s/ David M. Wollin            
Name:    David M. Wollin
Title:    Senior Vice President






TWELFTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------




ABN AMRO CAPITAL USA LLC, as a Lender




By: /s/ David Montgomery        
Name:    David Montgomery
Title:    Managing Director




By: /s/ Darrell Holley             
Name:    Darrell Holley
Title:    Managing Director






TWELFTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------




COMERICA BANK, as a Lender




By: /s/ Cassandra M. Lucas        
Name:    Cassandra M. Lucas
Title:    Portfolio Manager






TWELFTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Lender




By: /s/ Sydney G. Dennis        
Name:    Sydney G. Dennis
Title:    Director






































    


TWELFTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender




By: /s/ Michael Kamauf                
Name:    Michael Kamauf
Title:    Authorized Officer










TWELFTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------





TRUIST BANK, as a Lender




By: /s/ Benjamin L. Brown            
Name:    Benjamin L. Brown
Title:    Director






TWELFTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------





FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Jonathan Lee                
Name:    Jonathan Lee
Title:    Director


TWELFTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------






IBERIABANK, as a Lender




By: /s/ W. Bryan Chapman            
Name:    W. Bryan Chapman
Title:    Market President – Energy Lending


TWELFTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------






HANCOCK WHITNEY BANK, as a Lender




By: /s/ Parker U. Mears            
Name:    Parker U. Mears
Title:    Senior Vice President


TWELFTH AMENDMENT – Signature Page